                                                          l :SDC SDN Y
                                                          noct ·i\JFNT
                                                       '; ELECTRONICALLY FILED
UN I TED STATES DISTR I CT COURT
SOU THERN DI STRICT OF NEW YORK
                                                          : }( }C   #:              1 /; r;:.,/,.          l

----------------- -- ------------- - - -------x           ' \ li H LED:           , , lf JZi)              i
In re: NYCL ACQUISITION LLC , d/b/a                                       -:--:-::-::--:-::::::=======-~-- i
NEW YORK WATER TAXI , LLC and/or                              CONDITIONAL
CIRCLE LINE DOWNTOWN , LLC , and                         ORDER OF DISCONTINUANCE
NEW YORK WATER TRANS HARBOR LLC d/b/a
NEW YORK WATER TAXI , LLC                                       18 Civ . 0546
------------------ -------------- -- - ------x
VICTOR MARRERO, United States District Judge.

       Magistrate Judge Cave,            to whom this case was                  referred for

pretrial supervision, having notified the Court that the parties

have    reached    an   agreement      in    principle     to       settle        this         action

without further litigation, it is hereby

       ORDERED ,   that    this     action     be    conditionally               discontinued

without prejudice and without costs; provided , however , that within

thirty (30) days of the date of this Order , the parties may submit

to the Court their own Stipulation of Dismissal for the Court to So

Order .   Otherwise , within such time counsel for plaintiff may apply

by letter for restoration of the action to the active calendar of

this Court in the event by the deadline indicated the settlement is

not    consummated.       Upon    such      notification,           the   defendant              shall

continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action to its active docket and the parties

shall be directed to appear before the Court, without the necessity

of    additional    process,      on   a     date   within      thirty          days         of       the

plaintiff ' s application for reinstatement,                  to schedule remaining

pre - trial proceedings and/or dispositive motions , as appropriate.

This Order shall be deemed a final discontinuance of the action
with prejudice in the event plaintiff has not requested restoration

of the case to the active calendar within such period of time.

     Any further conferences with the Court schedule in this action

are cancelled, but shall be rescheduled as set forth above in the

event plaintiff notifies the Court that the parties ' settlement has

not been consummated and that further proceedings are necessary to

resolve this action.

     The Clerk of Court is directed to close this case .



SO ORDERED.

Dated:    NEW YORK, NEW YORK
          18 February 2020




                                -2-
